Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

                This Employment Agreement (“Agreement”) is entered into
effective as of the 1st day of June, 2002 (the “Effective Date”), by and between
American Medical Technologies, Inc., a Delaware corporation (“ADT”) and Roger W.
Dartt (“Employee”).

 

                NOW, THEREFORE, for and in consideration of the mutual covenants
and conditions contained herein, and in consideration of the employment of the
Employee, and further, in consideration of the compensation contained herein,
the receipt and sufficiency of which is hereby acknowledged, the parties agree
as follows:

 

1.             Term.     ADT hereby agrees to employ Employee for a term
commencing on the Effective Date and ending at 6:00 PM, CST, May 31, 2004,
unless earlier terminated as provided in this Agreement. The term of this
Agreement may only be extended by the mutual written agreement of the parties
hereto.

 

2.             Duties.   Employee shall serve as the President and Chief
Executive Officer of ADT.  He shall assume such duties as the By Laws of ADT (as
in effect as of the Effective Date) provide or as the Board of Directors of ADT
may from time to time prescribe pursuant to such By Laws.  The duties of
Employee shall be those as are generally consistent with the duties of a
President and Chief Executive Officer of a dental/medical development,
manufacturing and sales company of such size as ADT, including such positions
with and duties for ADT subsidiaries as may be assigned from time to time.  The
responsibilities of the President and CEO shall include competent executive
management, corporate turnaround ability consistent with the standards of the
Turnaround Management Association and the ability to use reasonable efforts to
attract and raise equity capital on terms acceptable to the company.  Employee
agrees to devote substantially all his time, attention, and best efforts to the
performance of his duties hereunder.

 

3.             Compensation.     ADT shall compensate Employee for the services
rendered under this Agreement as follows:

 

a.     Base Salary.    An annual base salary (“Base Salary”) determined by the
Board of Directors or its compensation committee in its discretion and
consistent with its practices for executives of ADT, but not less than $250,000
per year (less applicable withholdings), payable in accordance with the
customary payroll practices of ADT for compensation of its executives (currently
bi-weekly).  If Employee’s base salary is increased at any time, it shall not
thereafter be decreased during the term of this Agreement, unless such decrease
is the result of a general reduction affecting the base salaries of
substantially all other executives of ADT.

 

b.     Stock Bonus.   150,000 shares of common stock contingent and to be issued
upon receipt by ADT of outside capital investment in the amount of not less than
$3.5 million by no later than December 31, 2002.

 

c.     Cash Bonus.    A cash bonus of up to 25% of Employee’s Base Salary for
the fiscal year ending June 30, 2003, based upon an “Executive Incentive
Compensation Program” to be developed and approved by the compensation committee
and the Board of Directors.

 

1

--------------------------------------------------------------------------------


 

Thereafter, an annual bonus will be granted for each succeeding July 1 — June 30
fiscal year remaining on the Term, based upon achieving performance objectives
established by the compensation committee of the Board of Directors of ADT.

 

d.     Stock Options.

 

                (i)  On the Effective Date, Employee shall be awarded stock
options under ADT’s Long-Term Incentive Plan (“LTIP”) to purchase 250,000 shares
of ADT common stock with an exercise price equal to $0.33 per share on the
Effective Date.  These options are intended to be “Incentive Stock Options”, as
defined in the LTIP.  The options shall vest at the rate of 31,250 shares every
three months after the Effective Date.  In order to provide for this grant, ADT
shall seek approval from its shareholders for an increase in the shares
available for issuance under its LTIP so that a sufficient number of shares will
be available under the LTIP for this grant.  If the increase is not approved,
the grant of these options will be void.  In the event of a “Change of Control”,
as defined in Section 6 below, occurring after the receipt of such shareholder
approval, all options granted pursuant to this Section 3(d)(i) shall immediately
vest and become exercisable.

 

                (ii)  On the Effective Date, Employee shall be awarded
nonqualified stock options to purchase 250,000 shares of ADT common stock with
an exercise price equal to $0.33 per share.  The options shall vest at the rate
of 31,250 shares every three months after the Effective Date.  In the event of a
“Change of Control”, as defined in Section 6 below, all options granted pursuant
to this Section 3(d)(ii) shall immediately vest and become exercisable.  All of
the terms of the LTIP applicable to “Nonqualified Stock Options” shall apply to
these options.  In the event the shareholders approve an increase in the shares
available for issuance under its LTIP so that a sufficient number of shares will
be available under the LTIP for the grant of options under Section 3(d)(i), then
the grant of options under this Section 3(d)(ii) will be void, to the end that
Employee will only be able to exercise options under either Section 3(d)(i) or
Section 3(d)(ii), but not both.

 

e.             Performance Incentives:  The parties hereto agree that under
ADT’s circumstances as of the Effective Date, Employee is entitled to
performance-based incentives.  Due to time constraints and the necessity for the
immediate services of Employee, the parties agree that they will negotiate in
good faith a performance-based incentives plan based on current industry
standards for incentives in the mid-range of those which a person with the
qualifications of Employee would receive from a company in ADT’s position as of
the date of this Agreement and that such a company would grant.  The incentives
may be in the form of stock options, or stock or cash bonuses, as mutually
determined by the parties hereto.  The incentive plan will establish a maximum
award amount part or all of which may be earned by satisfying the following
performance standards:

(1) Minimum.  The minimum performance to be eligible for incentives will be
primarily based on keeping ADT out of bankruptcy until adequate capital is
obtained, though additional criteria may be appropriate.

(2) Moderate.  The moderate performance will be primarily based on factors such
as returning ADT to cash flow breakeven, profitability, increased sales and an
increase in the value of ADT’s stock.

(3) Excellent.  Excellent performance will be primarily based on obtaining
unexpected financial performance given the current overall circumstances of ADT
and returning an annual increase in the value of ADT’s stock of at least 100%.

 

2

--------------------------------------------------------------------------------


 

(4) Sale or Merger.  Upon the sale or merger of ADT, Employee would receive an
incentive which will be primarily based on the excess of the value of the
consideration paid to ADT’s shareholders in such sale or merger over the
then-current market capitalization.

 

The terms, amounts and schedules of payment and issuance of the Cash Bonus and
Performance Incentives described in this Section 3 will be set forth in the
“Executive Incentive Compensation Program” to be developed and approved by the
compensation committee and the Board of Directors by July 31, 2002.  If by such
date after good faith negotiations between the parties to this Agreement, the
Board of Directors has not completed and approved an Executive Incentive
Compensation Program based on current industry standards for a performance based
incentive plan satisfactory to the parties, the parties will submit the matter
to non-binding mediation within the following 21 days by a mediator jointly
selected by the parties.  If the mid-range of current industry standards has not
been agreed to by the parties at the end of mediation, either party may request
binding arbitration under Section 11 of this Agreement.  The arbitrator shall be
empowered to determine a reasonable incentive plan based on the above criteria
and any other criteria which he determines to be relevant to what the mid-range
of current industry standards is in the market place as of the Effective Date
for an employee with Employee’s qualifications to be hired by a company in the
condition of ADT as of the Effective Date.  The arbitrator’s decision shall be
binding and not subject to appeal, and judgment or specific performance may be
enforced in any court having jurisdiction over the party against which
enforcement is sought.  The parties agree that the number of shares which will
be determined to be issuable pursuant to the incentives under this Section 3(e)
shall not exceed 1,500,000 shares of ADT common stock and that any options
granted under this Section 3(e) shall have an exercise price of $0.33 per
share.  The parties acknowledge that the mid-range of current industry standards
for the foregoing incentive plan are ascertainable from existing information
available from executive compensation specialists and surveys.

 

                The parties acknowledge and agree that the grants made in this
Section 3 are being made as an inducement essential to Employee’s acceptance of
employment with ADT under the terms of this Agreement.  All of the grants
described in this Section 3 are being made as of the Effective Date.

 

 

4.             Employee Benefits.

 

                a.     Benefit Plans.  Employee shall be entitled to full
participation on a basis commensurate with his position with ADT, in all plans
of life, accident, medical payment, health and disability insurance, retirement,
pension, perquisites and other employee benefit and pension plans which
generally are made available to executives of ADT or its subsidiaries (“ADT
Benefit Plans”), except for such plans which the Board, in its sole discretion,
shall adopt for select employees to compensate them for special or extenuating
circumstances.

 

                b.     Vacation.  Employee shall be entitled to an annual
vacation leave at full pay as may be provided for by ADT vacation policies
applicable to executives, but in any event such paid vacation shall not be less
than two weeks in the aggregate during the first twelve months and three weeks
thereafter.

 

3

--------------------------------------------------------------------------------


 

5.             Termination and Rights upon Termination.

 

                a.     Death, Total Disability or Retirement.

 

(i)  This agreement shall automatically terminate upon the death, total
disability, or retirement of Employee.

 

(ii)  Total disability shall be deemed to occur if, as a result of his
incapacity resulting from physical or mental illness or disease (including
alcohol or other substance addiction), which is likely to be permanent, Employee
shall have been unable to perform his duties hereunder for a period of more than
120 consecutive days during any twelve month period.  The Board of Directors
will determine if Employee’s termination is due to total and permanent
disability according to any long-term disability plan then in effect for
executives of ADT, and otherwise in good faith consistent with generally
prevailing practices of employers of like-size and industry type in the general
geographic location.

 

(iii)  Upon termination for Employee’s death, ADT shall continue to pay
Employee’s salary to a legal representative previously designated in writing by
Employee (the “Legal Representative”), or if no such designation has been made,
to Employee’s estate, for a period of the greater of twelve months or the
remaining term of this Agreement in monthly increments.

 

(iv)  Upon termination for Employee’s total disability, ADT shall continue to
pay Employee’s salary to the Legal Representative (or if no designation has been
made, to Employee or Employee’s other legal representative).

 

(v)  Upon termination for Employee’s retirement at any time after Employee
reaches the age of 67, Employee’s rights to compensation and participation in
ADT Benefit Plans shall end and Employee shall not be entitled to a
severance/separation payment.

 

(vi)  Following any termination pursuant to this Section 5(a), Employee,
Employee’s heirs, administrators, executors or legal representatives, as
applicable, shall have a period of one year from the date this Agreement is so
terminated to exercise any vested options previously granted to Employee.  All
previously granted Options shall continue to vest during such one-year period in
accordance with the vesting schedule included as part of the grant of the
applicable Options.

 

                b.     Termination for Cause.

 

(i)  ADT may terminate this Agreement at any time “For Cause” (as defined in the
following sentence).  A termination “For Cause” means any of (A) the failure by
Employee to follow the reasonable instructions of the Board of Directors, which
failure is not remedied in a reasonable period of time (not to exceed thirty
(30) days) after receipt of written notice from ADT to Employee of such failure,
(B) the willful commission by Employee of acts that are dishonest, unethical, or
inconsistent with the local normal business standards, (C) the commission by
Employee of a felonious act, (D) intentional wrongful disclosure of confidential
information of ADT, (E) Employee’s engagement in any competitive activity in
violation of Section 9, or (F) Employee’s gross neglect of his duties, which
neglect is not remedied in a reasonable period of time

 

4

--------------------------------------------------------------------------------


 

(not to exceed thirty (30) days) after receipt of written notice from ADT to
Employee of such failure.

 

(ii)  Employee’s right to compensation and participation in ADT Benefit Plans
shall end and Employee shall not be entitled to a severance/separation payment
if ADT terminates this Agreement For Cause.

 

                c.     Termination Without Cause.

 

(i)  ADT may terminate this Agreement at any time “Without Cause,” upon thirty
days written notice to Employee.  This termination of Employee’s employment by
ADT for any reasons other than those specified in Section 5(b)(i) shall be
deemed a termination Without Cause.

 

(ii)  Upon termination Without Cause prior to the second anniversary date of the
Effective Date, Employee shall be entitled to severance/separation payments for
a period of nine months from the date of the termination, subject to Employee
signing a general release of any claims against ADT, known or unknown.  Such
payments shall be at Employee’s then effective salary rate payable in accordance
with the customary payroll practices of ADT for compensation of its executives. 
Additionally, Employee’s stock options (other than the performance options)
shall become automatically vested and exercisable as to that number of shares of
Common Stock as would have become vested and exercisable if Employee’s
employment continued until the date nine (9) months following the date of such
termination.  Such payments and options are to be in lieu of and not in addition
to any payments or benefits otherwise to be paid or disbursed over the
un-expired term of this Agreement.

 

                d.     Resignation.

 

(i)  Employee may terminate this Agreement at any time through his resignation
upon thirty days written notice to ADT.  Employee’s termination pursuant to this
Section 5(d) shall be deemed Resignation for Good Reason if such resignation
meets the criteria in part (ii) below, otherwise it shall be deemed a Voluntary
Resignation.

 

(ii)  Resignation for Good Reason is defined as Employee’s resignation that (x)
is not in connection with ADT’s Termination for Cause, (y) is prior to a Change
of Control of ADT (as defined below), and (z) is the occurrence of any of the
following events without the Employee’s written consent:

 

A.

Any material diminution of the Employee’s position, duties and responsibilities;

 

 

B.

Any reduction in the Employee’s base salary, except as permitted in Section 3a;

 

 

C.

Required relocation of the Employee’s principal place of employment more than 75
miles from the corporate headquarters of ADT as of the Effective Date for a
period of more than 120 days in any 365 day period, except for strategic
relocation of the personnel reporting to Employee or relocation of ADT’s
headquarters

 

5

--------------------------------------------------------------------------------


 

D.

Any material diminution in the kind or level of employee benefits to which
Employee was entitled immediately prior to such reduction, with the result that
Employee’s overall benefits package is materially reduced, unless such
diminution affects the kind or level of employee benefits to which substantially
all other executives of ADT are entitled; or

 

 

E.

A material breach by ADT of any of the provisions of this Agreement.

 

 

(iii)  In the event of Employee’s Voluntary Resignation, Employee’s right to
compensation and participation in ADT Benefit Plans shall end, and Employee
shall not be entitled to a severance/separation payment.

 

(iv)  Upon Employee’s Resignation for Good Reason prior to the second
anniversary date of the Effective Date Employee shall be entitled to
severance/separation payments for a period of nine months from the date of the
termination, subject to Employee signing a general release of any claims against
ADT, known or unknown.  Such payments shall be at Employee’s then effective
salary rate payable in accordance with the customary payroll practices of ADT
for compensation of its executives.  Additionally, Employee’s stock options
(other than the performance options) shall become automatically vested and
exercisable as to that number of shares of Common Stock as would have become
vested and exercisable if Employee’s employment continued until the date nine
(9) months following the date of such termination.  Such payments and options
are to be in lieu of and not in addition to any payments or benefits otherwise
to be paid or disbursed over the un-expired term of this Agreement.

 

        e.     Termination Following a Change of Control.  The provisions of
Section 6 govern employee’s rights following a Change of Control of ADT.

 

6.             Change of Control and Rights Upon Change of Control.

 

                a.     Definition of Change of Control.  For purposes of this
Agreement, a Change of Control of ADT shall be deemed to have taken place if one
or more of the following occurs:

 

(i)  Any person or entity, as that term is used in Section 13 (d) and 14 (d)(2)
of the Securities Exchange Act of 1934 as amended (the “Exchange Act”), other
than (A) a qualified benefit plan of ADT or an affiliate of ADT; (B) any person
who is a stockholder or beneficial owner of thirty-five percent (35%) or more of
ADT’s stock as of the Effective Date (a “Current Stockholder”); (C) any
successor of a Current Stockholder who acquires his shares by inheritance,
devise, trust, or operation of law directly from such Current Stockholder (a
“Successor”); or (D) any person or group of which Current Stockholders or
Successors hold stock representing an interest of one-third or more of the
person’s or group’s total stock, becomes a beneficial owner (as defined in Rule
13d-3 under the Exchange Act as in effect on the date hereof), directly or
indirectly, of securities of ADT representing thirty-five percent (35%) or more
of the combined voting power of ADT’s then outstanding securities; provided,
however, that in no event shall the acquisition of beneficial ownership of ADT
stock by any person or persons pursuant to the investment of outside capital
contemplated in Section 3(b) be considered a Change of Control.

 

6

--------------------------------------------------------------------------------


 

(ii)  ADT shall (in a single transaction or a series of related transactions)
purchase assets (other than cash) or engage in a merger immediately after which
securities of ADT (or if ADT shall not have been the surviving corporation in
any such merger, the merged company) representing less than fifty percent (50%)
of the combined voting power of the then outstanding securities of ADT or the
merged company shall be owned by persons who owned the voting securities of ADT
immediately prior to such transaction.

 

(iii)  ADT and its affiliates shall sell or dispose of (in a single transaction
or series of related transactions) business operations that generated a majority
of the consolidated revenues (determined on the basis of ADT’s four most
recently completed fiscal quarters) of ADT and its subsidiaries immediately
prior thereto.

 

(iv)  The Board of Directors of ADT shall approve the distribution to ADT’s
shareholders of all or substantially all of ADT’s net assets or shall approve
the dissolution of ADT.

 

(v)  Any other transaction or series of transactions occurring which have
substantially the effect of the transactions specified in any of the preceding
clauses in this Section 6.

 

                b.     Rights Upon Change of Control.  Upon a Change of Control,
and before any subsequent resignation by Employee, Employee is required to
negotiate in good faith with the new controlling party for continued
employment.  If, following Employee’s good faith negotiations with the new
controlling party, no agreement satisfactory to both parties can be reached, and
Employee shall then resign, Employee shall be entitled to a Change of Control
payment equal to twelve months of salary at his then effective salary rate,
payable in installments in accordance with the customary payroll practices of
ADT for compensation of its executives, subject to the Employee signing a
general release of any claims against ADT, known or unknown.  For purposes of
the foregoing sentence, a change of control shall not include a change of
control resulting from the investment of outside capital in the amount of $3.5
million following the Effective Date.  Such payments and benefits are to be in
lieu of and not in addition to any payments or benefits otherwise to be paid or
disbursed over the un-expired term of this Agreement.  Further, upon Employee’s
termination for any reason other than For Cause, death, permanent disability or
retirement following a Change of Control, any stock options previously granted
to Employee that, by their terms, did not fully vest upon such Change of
Control, shall be fully vested.

 

7.             Other Benefits.    The provisions of Sections 5 and 6 shall not
affect Employee’s participation in, or termination of distributions and vested
rights under, any ADT Benefit Plans to which Employee is entitled pursuant to
the terms of such plan, except as otherwise expressly provided in Sections 5 and
6.

 

8.             Non-Disclosure Agreement.

 

                a.     In connection with his employment with ADT, Employee will
have access to and become acquainted with various trade secrets and other
proprietary and confidential information of ADT.  “Trade secrets and other
proprietary and confidential information” include but are not limited to the
following:  (1) business, pricing, marketing and cost data; (2) technical
information; (3) customer and supplier lists; (4) contents of contracts and
agreements with customers; and (5) customer requirements and specifications. 
Employee acknowledges that the trade secrets and other proprietary and
confidential information have been developed and acquired by ADT through

 

7

--------------------------------------------------------------------------------


 

expenditures of substantial time, effort and money and provide value to ADT with
respect to competitors who do not know or use such trade secrets and other
proprietary and confidential information.

 

                b.     In consideration for access to trade secrets and other
proprietary and confidential information, Employee agrees that during the
Non-competition Period (as defined in Section 9) Employee will not directly or
indirectly disclose or use for any reason whatsoever any trade secrets and other
proprietary and confidential information obtained by Employee by reason of his
employment with ADT, except as required to conduct the business of ADT or as
authorized by express written permission of the Board of Directors or as
otherwise required by law.

 

                c.     Employee confirms that all trade secrets and other
proprietary and confidential information, and all documents reflecting such
information, remain the exclusive properties of ADT.  All business record,
papers and documents kept or made by Employee relating to the business of ADT
shall be and remain the property of ADT and shall remain in the possession of
ADT during the term of Employee’s employment and at all times thereafter.  Upon
termination of employment with ADT or upon the request of ADT at any time,
Employee shall promptly deliver to ADT, and shall retain no copies of any
materials, records and documents (in whatever form or medium) made by Employee
or coming into his possession concerning the business or affairs of ADT.

 

9.             Non-Competition Agreement.           In consideration for access
to trade secrets and other proprietary information of ADT, for so long as
Employee is employed by ADT and for a period of ONE year thereafter (the
“Non-competition Period”) Employee will not:

 

                a.     Accept a position as an officer, director, employee,
agent, consultant, representative of (i) any other entity that, as of the date
of Employee’s termination, competes directly with ADT or any of its subsidiaries
(an entity described in either part or (i) is referred to in this Agreement as a
“Competitor”);

 

                b.     Acquire or fail to dispose of any stock or other
ownership interest in any Competitor, other than investments equal to less than
one percent of the outstanding stock of any class issued by any publicly traded
company;

 

                c.     Solicit or seek business from any of ADT customers,
prospective customers, suppliers, or prospective suppliers; or

 

                d.     Hire or engage any ADT employee or induce any ADT
employee to leave his employment with ADT on behalf of any Competitor.

 

10.          Remedies.

 

                a.     Without intending to limit the remedies available to ADT,
Employee acknowledges that a breach or threatened breach of any of the covenants
contained in Sections 8 and 9 may result in material irreparable injury to ADT
or its subsidiaries for which there is no adequate remedy at law, that it may
not be possible to measure damages for such injuries precisely, and that in the
event of such a breach or threat thereof, ADT shall be entitled to obtain a
temporary restraining order, a preliminary or permanent injunction, or other
comparable provisional or equitable relief restraining Employee from engaging in
activities prohibited by Sections 8 or 9, and such other relief as may be

 

8

--------------------------------------------------------------------------------


 

required to enforce specifically any of the covenants in such Sections. 
Employee agrees to personal jurisdiction of any state or federal court in the
State of Texas in any proceeding brought by ADT to enforce Employee’s covenants
under Sections 8 and 9.

 

                b.     Without limiting the relief specified in Section 10a
above, and in addition to any other remedies available hereunder, at law, or in
equity, upon proof of Employee’s deliberate violation of his obligations under
Sections 8 or 9, ADT shall be entitled to recover from Employee any severance
paid pursuant to Sections 5 or 6.

 

11.          Arbitration.

 

                a.     Subject to the provisions of Section 11(b) below, any
dispute or controversy arising under or in connection with this Agreement shall
be settled exclusively by arbitration before a single arbitrator in Nueces
County, Texas, in accordance with the rules of the labor section of American
Arbitration Association then in effect.  The American Arbitration Association
shall select the arbitrator.  Each party shall bear their own cost of
arbitration, except that if Employee is the prevailing party in such
arbitration, the Employee shall be entitled to recover from ADT as part of any
award entered reasonable expenses for attorneys and expert’s fees and
disbursements.  In any arbitration related to the calculation of the amount of
the severance pay due to Employee, each party shall submit a figure and
supporting documentation and the arbitrator shall select the figure from those
materials submitted, but no other figure.  The arbitrator shall have no power to
award consequential or punitive damages, even if such damages are permitted
under applicable law.  The decision of the arbitrator shall be final and binding
and shall not be subject to appeal.  Judgment on the award rendered by the
arbitrator may be entered in any court having jurisdiction and enforcement may
be had according to its terms.  This agreement to arbitrate shall be
specifically enforceable against each of the parties and an action to compel
arbitration may be brought in any court of competent jurisdiction.

 

                b.     Notwithstanding the foregoing, nothing in this Section 11
shall prevent ADT from seeking equitable relief pursuant to Section 10 in a
court of law.

 

12.          Excise Tax.            If any payment or benefit the Employee would
receive pursuant to this Agreement or otherwise shall (i) constitute “parachute
payments” within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”) and (ii) but for this Section 12, would be subject
to the excise tax imposed by Section 4999 of the Code (a “Payment”), then the
Employee shall receive (i) a payment from ADT sufficient to pay the excise tax
imposed by Section 4999 of the Code on such Payment and (ii) an additional
payment from ADT sufficient to pay all excise taxes and federal and state income
taxes arising from the payments made by ADT to Employee pursuant to subsection
(i) and this subsection (ii).

 

13.          Notices.        All notices, request, demands and other
communications called for or contemplated hereunder shall be in writing and
shall be deemed to have been duly given on the date when delivered personally or
when transmitted by facsimile with receipt of delivery; on the next business day
when sent by overnight courier with receipt of delivery; or on the third
business day following mailing by United States certified mail, postage prepaid,
addressed to the parties, their successors in interest or assignees at the
following addresses or such other addresses as the parties may designate by
notice in the manner aforesaid:

 

9

--------------------------------------------------------------------------------


 

If to ADT:

        American Medical Technologies

        5555 Bear Lane

        Corpus Christi, TX  78405

 

If to Employee:

        Roger W. Dartt

        10919 Meadow Lake Lane

        Houston, TX  77042

 

14.  Governing Law:  This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas without giving effect to any
principle of conflict-of-laws that would require the application of the law of
any other jurisdiction.

 

15.          Validity.  The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which other provision or provisions shall
remain in full force and effect

 

16.  Entire Agreement.  This Agreement and the agreements in connection with
Section 3 constitute the entire understanding between the parties with respect
to the subject matter hereof.  This agreement may not be amended except in a
writing executed by the parties hereto.

 

17.  Effect on Successors in Interest.  This Agreement shall inure to the
benefit of and be binding upon the heirs, administrators, executors and
successors of each of the parties hereto.

 

18.  Assignment.  This Agreement is personal to Employee and Employee may not
assign this Agreement to any other person.

 

19.  Effectiveness.  This Agreement shall be effective upon the Effective Date.

 

20.  Survival of Section.  The provisions of Sections 8 and 9 of this Agreement
shall survive the termination of the Agreement for the period provided for
therein, and Sections 10 and 11 shall survive for resolution of any dispute
arising out of or relating to this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

 

American Medical Technologies, Inc.

“ADT”

 

 

 

/s/ John Vickers

 

/s/ Roger W. Dartt

John Vickers, Vice President/General Counsel,

Interim Chief Executive Officer

 

Roger Dartt
“Employee”

 

 

10

--------------------------------------------------------------------------------